Filed 6/30/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 127







Anthony James Robinson, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20160026







Appeal from the District Court of Ward County, North Central Judicial District, the Honorable Douglas L. Mattson, Judge.



AFFIRMED.



Per Curiam.



Scott O. Diamond, 3523 45th Street South, Suite 100, Fargo, N.D. 58104, for petitioner and appellant; submitted on brief.



Kelly A. Dillon, Assistant State’s Attorney, P.O. Box 5005, Minot, N.D. 58702-5005, for respondent and appellee; submitted on brief.

Robinson v. State

No. 20160026



Per Curiam.

[¶1]	Anthony Robinson appeals from a district court order denying his application for post-conviction relief.  In 2011 Robinson pled guilty to murder, a class AA felony, and was subsequently sentenced.  In 2013 Robinson applied for post-

conviction relief seeking to withdraw his guilty plea.  After an evidentiary hearing, the district court denied his application.  Robinson appealed arguing the district court erred in finding he had not established ineffective assistance of counsel.  He claims his trial attorney failed to advise him regarding the procedure for a conditional guilty plea and to appeal the criminal judgment, failed to hire a medical examiner, and failed to determine the statements of a co-defendant before his guilty plea.  We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom